DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The examiner is unclear as to how decreasing of claim 2 vs the language reducing of claim 1 would define any additional distinction.  It is believed the words have identical effective scope.  As such claim 2 in light of the new amendment to claim 1 does not provide any additional limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Froggatt et al. (U.S. PGPub No. 2018/0172920 A1).
As to claim 1, Froggatt discloses and shows in figure 6, a system for fiber optic alignment, the system comprising: 
a light source (23) configured to project a beam ([0049], ll. 1-3); 
an interferometer (26) communicably coupled to the light source, the interferometer arranged intermediate the light source and a first optical fiber  to be aligned with an input of a device under test (DUT) (fibers connected to circulators shown in figure 6 which put light into and collect light coming from multi-core fiber 10, either fiber can be interpreted as the DUT or first optical fiber), the first optical fiber separated a distance from the input (explicitly shown in figure 4) ([0049], ll. 1-11); 
a detector (shown in the legend but not labeled with a number) communicably coupled to an output of the interferometer (via circulators and output fibers shown) ([0049], ll. 18-21); and 
a computing system including an optical analysis processing circuit, the optical analysis processing circuit including a processor and memory, the memory being structured to store instructions that, when executed by the processor, cause the processor to (32) ([0049], ll. 21-26): 
generate a control signal for the light source to project a beam through the interferometer to produce a measurement beam directed through the first optical fiber towards the input and a reference beam ([0049], ll. 1-12; where implicitly the source relies on some type of control signal to function as it is a tunable electronic based optical source); 
detect, via the detector, an interference beam from the input based on the measurement beam ([0049], ll. 7-12 and ll. 18-21); and 
move a position of the first optical fiber relative to the input, to reduce the distance between the first optical fiber and the input based on the interference beam and the reference beam (via rotator 22) ([0050], step S4 and S5 from figure 5, inherently if any of the points (B, C, D) of figures 1a-b are misaligned, the distance between the fibers is greater until which point they are aligned).
 	As to claim 2, Froggatt discloses a system, wherein moving the position of the first optical fiber relative to the input comprises decreasing the distance between the first optical fiber and the input (i.e. when they are connected, further aligning the cores via rotation could also be interpreted as reducing the distance between the fibers) ([0050]).
As to claim 4, Froggatt discloses a system, wherein moving the position of the first optical fiber relative to the input is performed to maximize a power of the interference beam relative to the measurement beam ([0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Froggatt et al.
As to claim 3, Froggatt discloses and shows in figure 6 a system, wherein the instructions further cause the processor to: receive, from the detector, a beat signal corresponding to the reference beam and the interference beam; and perform a Fourier transform (FFT) of the beat signal to generate an optical Fourier domain reflectometry (OFDR) signal; wherein moving the position of the first optical fiber relative to the input is performed to maximize the OFDR signal (i.e. increase amplitude) ([0049], ll. 7-12 and ll. 18-21; [0058]).
	Froggatt does not explicitly disclose where the Fourier transform is a Fast Fourier Transform.
	However, the examiner takes Office Notice that using a Fast Fourier transform as an efficient means by which to algorithmically calculate a Fourier Transform.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Froggatt does not explicitly disclose where the Fourier transform is a Fast Fourier Transform in order to provide the advantage of expected results in using an extremely common processing technique to quickly transform data by reducing the number of calculations required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Motamedi et al. (U.S. PGPub No. 2004/0036886 A1) in view of Froggatt (U.S. PGPub No. 2011/0273719 A1, Frog2 hereinafter).
As to claims 8 and 15, Motamedi discloses and shows in figures 1 and 4, a system for photonic device testing, the system comprising: 
a light source (322) configured to be tuned across a plurality of wavelengths ([0030], ll. 1-4); 
an interferometer (302) communicably coupled to the light source (via isolator 324), the interferometer communicably coupled to a first optical fiber (310) corresponding to an input of a device under testing (DUT) ([0030], ll. 4-10); 
a detector (332a and 332b) communicably coupled to an output of the interferometer (explicitly shown in figure 1) ([0032], ll. 8-12); and 
a computing system including an optical analysis processing circuit (306), the optical analysis processing circuit including a processor and memory, the memory being structured to store instructions that, when executed by the processor, cause the processor to ([0034]): 
generate a control signal (from component 502) for the light source to project a beam through the interferometer to produce a measurement beam directed through the first optical fiber and a reference beam (from arm 308); sweep the beam from the light source across a plurality of wavelengths ([0030], ll. 4-12; [0045], ll. 1-12); 
receive, from the detector, a beat signal corresponding to the reference beam and an interference beam from the second optical fiber of the DUT (as modified below) ([0030], ll. 10-16; [0032], ll. 8-12); and 
perform a fast Fourier transform (FFT) within segmented windows of the beat signal to generate an output signal for determining one or more characteristics (e.g. PDL) of the DUT (Abstract, ll. 1-5; [0034]; [0040]; [0061])).
Motamedi does disclose in ([0029], ll. 1-3) that the DUT is a M-length optical fiber, but also discloses that “other optical devices may certainly be used”.  Further the examiner notes that figure 4 could be interpreted to broadly encompass the instant language in question as it contains to DUTs (602 and 604) which can be interpreted as a “DUT” have an input port i.e. a fiber going to one of the DUTs and an output port 
Motamedi does not explicitly disclose where a DUT with and a second optical fiber corresponding to an output of the DUT, the first optical fiber separated a distance from the second optical fiber.  
However, Frog2 does disclose in ([0003], ll. 1-9; [0005]; claim 23 of Froggatt, ll. 13-16; [0043], ll. 1-4) the use of a second optical fiber corresponding to an output of the DUT.  The examiner further takes Office Notice that it is well-known in the art to test at both the input and output of a PLC shown for example in figure 5 of Froggatt.  The examiner has cited multiple additional references that show this feature.  Obviously after modifying in a well-known fiber to the DUT 314 of Motamedi, the fiber could be interpreted as “separated a distance from” relative to fiber 310.  The examiner notes for compact prosecution that applicant appears to be interpreting separated overly narrow as to require physical structures that are not in contact and displaced from one another.  However the definition of separated is simply “b. To put space between; space apart or scatter:” https://www.thefreedictionary.com/separated, clearly the two fibers can be said to be spaced apart, there are also multiple other definitions within the link provided that would cover the prior art interpretation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Motamedi where a DUT with and a second optical fiber corresponding to an output of the DUT in order to provide the advantage of increased versatility in testing a PLC one can gain additional understanding of a well-known optical device which is already suggested could be measured by the method of Motamedi, further as noted checking optical systems via their inputs/output optical ports is one of the most common and expected choices for a measurement system to rely on. 
As to claims 9 and 16, Motamedi discloses a system, wherein a range of the segmented windows corresponds to a resolution of the plurality of wavelengths ([0041]; [0042]; where the examiner notes that since applicant has not claimed in any manner how the windows correspond to the wavelengths, the examiner is interpreting that the relationship as disclosed in the noted paragraphs as the corresponding link).
As to claims 10 and 17, Motamedi discloses a system, wherein the DUT is a wide dynamic range photonic device (where the examiner is interpreting since applicant has not detailed an explicit range for “wide dynamic range” the prior arts range of multiple wavelengths acceptance is implicitly “wide”), the beat signal is a first beat signal received from the detector at a first detection level, and wherein the instructions further cause the processor to: sweep the beam across the plurality of wavelengths; receive, from the detector at a second detection level, a second beat signal corresponding to the beam swept across the plurality of wavelengths (inherently when sweeping since the sweep is over time, multiple beat signals are measured, and both can be said to be at different “detection levels”); and perform a FFT within segmented windows (406 or 408) of the second beat signal ([0029], ll. 1-3; [0030], ll. 1-4; [0034]; [0040], lines 1-9).
 As to claims 11 and 18, Motamedi discloses a system, wherein the instructions further cause the processor to: stitch together a first signal corresponding to the FFT within the segmented windows of the first beat signal (i.e. from FFT 340a) and a second signal corresponding to the FFT within the segmented windows of the second beat signal (i.e. signal from FFT 340b) to generate the output signal for determining one or more characteristics of the wide dynamic range photonic device (result in figure 2) ([0034]; [0037]).
Allowable Subject Matter
Claims 5-7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
As to claim 5, the prior art taken alone or in combination fails to teach or disclose a system, wherein the instructions cause the processor to: modify a scan rate corresponding to the measurement beam based on a distance between the first optical fiber and the second optical fiber.
As to claims 14 and 20, the prior art taken alone or in combination fails to teach or disclose a system or method comprising: a switching system including a plurality of switches arranged between the interferometer and the first and second optical fibers of the DUT, wherein the instructions cause the processor to: generate one or more control signals for switching between generation of the output signal for determining the one or more characteristics of the DUT, optical fiber alignment for the first optical fiber, and optical fiber alignment for the second optical fiber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
12.	Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
	As to applicant’s argument that Froggatt fails to disclose the newly amended features of the instant amended claims the examiner respectfully disagrees.  As noted above in the rejection Froggatt firstly explicitly discloses and shows in figure 4 a set of fibers (i.e. a fiber and a DUT) separated from one another.  The examiner is unclear how applicant could construe the figure in any other manner.  As noted above, again the limitation of reducing the distance between the fiber and the “input” (i.e. another corresponding fiber of Froggatt) is inherent in rotating one fiber relative to the other to align said cores.  Obviously if one were to draw a line between point B on one fiber and B on the other when the fibers are misaligned.  Then draw another line when the points were properly aligned.  The line would be inherently longer at misalignment vs alignment.   As such in rotating the fibers relative to one another the inputs of each are reduced in distance when aligned.  For these reasons the rejection has been maintained.   
As to applicant’s argument that Motamedi fails to disclose the newly amended features of the instant amended claims the examiner respectfully disagrees.  The examiner believes that the disagreement on whether or not Motamedi discloses the noted limitation comes down to the interpretation of the term “separated”  The examiner has provided a definition in the rejection above the supports the citation of Motamedi for disclosing the noted feature.  The examiner suggests for compact prosecution that if “separation” is how applicant is intending to overcome the prior art, the term should be more precisely defined to restrict that two fiber/DUTs be physically disconnected and displaced from one another in space.  As applicant argues about the fibers being connected, nothing within the instant claim requires they be disconnected, only that they are separated.  For example a light source and a detector can be separated from each other by a distance, yet connected optically/physically via an optical fiber or optical bench.  Thus again it is believed as noted above that applicant is using an overly narrow interpretation of the term “separated”, and the term alone fails to distinguish from the prior art of record.  As such the rejections have been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886